

Exhibit 10.3(a)
 
October 8, 2010
 
Mr. Gregory D. Tse
 
Member of the Board
 
First China Pharmaceutical Group, Inc.
 
I, Mr. Zhen Jiang Wang hereby amend the Bonus Payment Agreement that I entered
into with First China Pharmaceutical Group, Inc. on October 7, 2010 to reflect
the following:
 
1.
In order to ensure that the company has sufficient working capital to execute
its business plan, I hereby waive my right to receive any bonus payments as
provided in the Bonus Payment Agreement dated October 7, 2010, for the Fiscal
Year of First China Pharmaceutical Group, Inc. ending March 31, 2011.

 
2.
No amounts due for the Fiscal Year of First China Pharmaceutical Group, Inc.
ending March 31, 2011 will be carried forward.  I absolve all interests in any
payments due to me for the Fiscal Year of First China Pharmaceutical Group, Inc.
ending March 31, 2011.

 
3.
By May 30, 2011, I will inform the Board of First China Pharmaceutical Group,
Inc. of my intentions of bonus payments due to me, as provided in the Bonus
Payment Agreement dated October 7, 2010, for all or part of the Fiscal Year of
First China Pharmaceutical Group, Inc. ending March 31, 2012.

 
 
 
 
 
/s/ Zhen Jiang Wang
 
Mr. Zhen Jiang Wang
 
    
 
 
 
 
/s/ Gregory D. Tse
 
Witness
 



 